Title: From John Adams to William Tudor, Sr., 10 December 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy December 10th. 1817

I have read your discourse with pleasure, and the notes with terror. they open a field of controversy so solemn, as to intimidate the boldest champions of which race of heroes, I certainly have not the honour to be one. I may however pretend to be a humble projecter, and in that character would propose,
1st. To petition the holy league to purchase of the Turks, peaceably if they can, forcibly if they must, the Morea of Jerusalem, and, a part of Egypt, through which a free navigation may be opened from the Mediterranean, though the red Sea & the Straits of Babelmandel to India and China.
2nd. To negotiate with Spain, and the Spanish provinces a free Canal, from the Isthmus of Panama, by which the navigation to the Pacific may become short, easy , and safe. perhaps it would not cost more than the Middlesex Canal.
3rd. Institute a society to collect the most ancient manuscripts in the languages of Persia China, and India, especially the Sanscrit. translate them into English and French: These three schemes, so easily accomplished would bring Europe and America better acquainted with Asia, and Africa, make mankind more sociable, and better natured with each other. Bishop Watson mentions a Missionary, who boasted that he had collected & burned, hundreds of Manuscripts. I would not encourage such Missionaries.I am Sir with much Esteem &ca.
John Adams.